Order entered May 21, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00355-CV

                                   ERIC DRAKE, Appellant

                                                  V.

                          STEPHEN WALKER, ET AL., Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-06774-D

                                            ORDER
                                    Before the Court En Banc

       We DENY appellant’s May 13, 2014 amended motion to recuse Justice Brown. To the

extent appellant requests that all justices of this Court recuse themselves, such request is

duplicative of his April 21, 2014 motion to change venue in appellate cause number 05-13-

00894-CV which we are treating as a motion to recuse each individual justice on the Court.

Such request will be dealt with in that motion.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE